DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted on 11/10/2020 have been acknowledged and are persuasive. The prior art cited of record does not anticipate individually or teach in combination the following limitations. 
An illumination device comprising: a light emitting element; and an optical device with a first lens and a second lens, wherein the light emitting element has an emission surface on a side facing the optical device, wherein the optical device is subordinated to the light emitting element in a radiation direction, wherein the first lens is arranged on a side of the optical device facing the light emitting element, wherein a material, which has a refractive index different from a material of the first lens, is arranged between the first lens and the light emitting element, wherein a first surface of the first lens facing the light emitting element has a radius of curvature of at least 200 mm and a second surface of the first lens facing away from the light emitting element has a radius of curvature of at least 200 mm, and wherein the first lens has a thickness of at least twice an edge length of the emission surface.
A method for manufacturing an illumination device, the method comprising: providing light emitting elements, wherein each light emitting element has an emission surface with an edge length; arranging each light emitting element in a housing of a first composite of housings; providing a plurality of first lenses in a second composite, wherein each first lens has a thickness, which is, perpendicular to a main extension plane of the first composite, at least twice as large of the edge length of the emission surface; cohesively connecting the first and second composites with each other; separating the housings and the first lenses, wherein, after the separation, exactly one lens with a thickness and one housing are assigned to each light emitting element, and wherein the first lens forms at least a part of a side of an optical device facing the emission surface; and arranging a second lens in a radiation direction of the light emitting elements.

An illumination device comprising: a light emitting element; and an optical device with a first lens, wherein the optical device is subordinated to the light emitting element in a radiation direction, wherein the first lens is arranged on a side of the optical device facing the light emitting element, wherein a material, which has a refractive index different from a material of the first lens, is arranged between the first lens and the light emitting element, wherein a first surface of the first lens facing the light emitting element has a radius of curvature of at least 200 mm and a second surface of the first lens facing away from the light emitting element has a radius of curvature of at least 200 mm, wherein a spherical aberration occurs in the optical device during operation of the illumination device, and wherein due to a thickness of the first lens, a beam offset along an optical axis of the optical device compensates the spherical aberration of the optical device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382.  The examiner can normally be reached on Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANABEL TON/Primary Examiner, Art Unit 2875